Citation Nr: 1505593	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1968 to April 1971 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and awarded a 30 percent evaluation, effective February 11, 2009.

The January 2010 rating decision also denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  However, the Veteran only appealed the issue of his PTSD evaluation on his April 2010 VA Form 9 (substantive appeal).  As such, only the PTSD issue remains on appeal, as reflected on the title page.

In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that after the June 2010 Supplemental Statement of the Case, the Veteran submitted additional evidence, including his wife's lay statement from April 2014 and a Disability Benefits Questionnaire (DBQ) completed in April 2014.  The Veteran submitted a waiver of this additional evidence in December 2014.  As such, there is no prejudice to the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the VBMS file reveals a March 2013 VA mental health medication management note and a December 2014 informal hearing presentation.  The remaining documents are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran was afforded a VA examination for his PTSD in December 2009, more than five years ago.  The evidence suggests that the Veteran's service-connected PTSD may have worsened since his December 2009 examination.  Specifically, the Veteran submitted an April 2014 DBQ in which Dr. M., a fee-basis psychologist, marked that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Board finds that more contemporaneous medical findings are needed to evaluate the current severity and manifestations of the Veteran's PTSD. 

When asked to note the evidence he had reviewed, Dr. M. indicated that he had only reviewed is own treatment records.  However, though Dr. M. noted that he had treated the Veteran since February 2009, no records of this treatment are available for review apart from two documents labeled "Veteran Intake and Treatment Plan" from February and March 2009.  Thus, any additional records should be requested on remand.

It also appears that the Veteran receives treatment at the VA Redding Outpatient Clinic.  Updated treatment records should be obtained in light of the remand. 
	
Accordingly, the case is REMANDED for the following action:

1.  Request copies of all medical records related to fee basis treatment from psychologist Dr. M. since February 2009.  All records obtained should be associated with the Veteran's claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Obtain all outstanding VA treatment records from the VA Northern California Health Care System dated since June 2009 and associate them with the Veteran's claims file.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

The opinion must address the April 2014 Disability Benefits Questionnaire completed by Dr. M., psychologist.  If available, the treatment records from Dr. M. should also be addressed.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




